t c memo united_states tax_court robert s mcdaniel jr and w jane mcdaniel petitioners v commissioner of internal revenue respondent docket no filed date george browning iii for petitioners william r mccants for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following de- ficiencies in and accuracy-related_penalties under sec_6662 on petitioners' federal_income_tax tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and continued year deficiency accuracy-related_penalty dollar_figure dollar_figure big_number big_number the issues remaining for decision are must petitioners recognize long-term_capital_gain in the amount of dollar_figure in or we hold that petitioners must recognize that gain in are petitioners liable for for the accuracy-related_penalty under sec_6662 with respect to the two matters that they have not conceded we hold that they are findings_of_fact many of the facts have been stipulated and are so found at the time the petition was filed robert s mcdaniel jr mr mcdaniel and w jane mcdaniel ms mcdaniel lived in sarasota florida mr mcdaniel is a practicing attorney who has been spe- cializing in real_estate matters since in he and seven other individuals including george palermo mr palermo and brent parker mr parker formed the second street part-- nership second street or partnership and became general part- ners thereof in order to inter alia purchase develop and hold for rental income a specified real_property located in sarasota continued procedure florida second street real_property the second street part- nership agreement provided that each of its eight partners was to contribute capital own partnership assets and share in part-- nership profits and losses in equal proportions on date second street borrowed dollar_figure from the national bank of sarasota which was evidenced by a note note as security for that note on the same date second street mortgaged the second street real_property second street mort- gage to the national bank of sarasota the second street mortgage which mr mcdaniel signed provided in pertinent part that the said lender may from time to time extend the time of payment of said note to subsequent owners of said lands and premises without notice to or request from the makers of said note and any such extension of time of payment shall not release the makers from liability on said note that any indulgence or departure at any time by the borrower its successors or assigns from any of the provisions hereof or of any obligation hereby secured shall not modify the same or relate to the future or waive future compliance therewith by the borrower no act of omission or commission of lender including without limitation any failure to exercise any right remedy or recourse shall be deemed to be a waiver release or modification of the same such waiver release or modification to be effected only through a written document executed by lender and then only to the extent specifically recited therein except for any notice required under applicable law to be given in another manner any notice report demand or other instrument required or permitted to be given by this mortgage shall be given or made in writing xk kek in the case of the borrower second street addressed to second street partnership with a copy to robert s mcdaniel jr esq on date the note was refinanced in the principal_amount of dollar_figure note with citizens and southern bank of florida c s bank the successor to national bank of sarasota the note was secured_by the second street mortgage which was modified where necessary to reflect the terms of that note on date the note in the original principal_amount of dollar_figure and a future advance note dated date in the original principal_amount of dollar_figure were replaced consolidated and renewed in the principal_amount of dollar_figure note with c s bank the note was secured_by the second street mortgage which was modified where necessary to reflect the terms of the note according to the note which mr mcdaniel inter alia signed as a general_partner on date the maturity_date of this note the remaining unpaid principal balance and accrued interest shall be due and payable in full balloon payment the note further provided in pertinent part all persons or entities now or at any time liable whether primarily or secondarily for the payment of the indebtedness hereby evidenced for themselves their heirs legal representatives successors and assigns respectively hereby expressly waive presentment demand for payment notice of dishonor protest notice of nonpayment or protest and diligence in collection consent that the time of all pay- ments or any part thereof may be extended rearranged renewed or postponed by the holder hereof and further consent that any real or personal_property securing this note or any part of such security may be released exchanged added to or substituted by the holder of this note without in anywise modifying altering releasing affecting or limiting their respective liability or the lien of any instrument securing this indebtedness agree that the holder of this note shall not be required first to institute any suit or to exhaust any of its remedies against the maker of this note or any other person or party to become liable hereunder in order to force payment of this note agree that the maker of this note may be released by the holder hereof from any or all liability under this instrument and such release shall not in any way affect or modify the liabilities of the remaining parties hereto we shall sometimes refer to the indebtedness of second street as evidenced by the note as the second street loan or the second street debt as a condition to making the second street loan c s bank the lender required mr mcdaniel and ms mcdaniel to and each did execute a guaranty agreement guaranty under which each of them guaranteed c s bank inter alia to make prompt payment of all sums payable under the note each guaranty provided in pertinent part guarantor does hereby irrevocably and uncondi- tionally guarantee to the lender the prompt payment of the principal interest and other sums payable under the note including any extensions modifications or renewals of the note the lender may enforce the provisions hereof from time to time as often as occasion therefor may arise and the lender shall not be required to first exercise any rights against any other person or party primarily or secondarily liable in respect to the loan or the obligations of guarantor hereunder and shall not be reguired first to initiate pursue or exhaust any remedies available to it against any other person or party or to resort to or enforce any security in its possession or under its control no course of dealing or delay or omission on the part of the lender in exercising or enforcing any of its rights or remedies under the note instruments of security or hereunder shall impair or be prejudi- cial to the rights and remedies of the lender hereunder and the enforcement hereof the lender may extend modify or postpone the time and manner of payment and performance of the note instruments of security and this agreement make advances and disbursements under the note and instruments of security all without notice to or consent by the guarantor and without thereby releasing discharging or diminishing its rights and remedies against the guarantor hereunder guarantor waives notice of acceptance of this agree- ment notice of the occurrence of any default under the note instruments of security or hereunder and pre- sentments demands protests and notices of any and all action at any time taken or omitted by the lender in connection with the loan or this agreement guarantor further consents to the lender exchanging surrendering repledging or otherwise dealing with the aforesaid items without impairing this guarantee and hereby waive s notice thereof to or obtaining the consent therefor of the guarantor guarantor hereby consents to the partial or total release of borrower or other persons primarily or secondarily liable to lender for borrower's indebted- ness no act of omission of any kind by the lender shall affect or impair this guarantee and the lender shall have no duties to the guarantor during the mid-to-late 1980's the partnership_interest of each of five of the general partners of second street excluding mr palermo mr mcdaniel and mr parker was purchased by the then remaining general partners and either c s bank or its successor nationsbank of florida n a nationsbank expressly released each of those five partners from any liability with respect to the second street loan by the end of mr mcdaniel mr parker and mr palermo were the only general partners of second street since at least some time in second street was ex- periencing negative cash-flows which required its three general partners to make monthly contributions to it in date mr mcdaniel was unable to continue making his share of those con- tributions he approached mr palermo informed him that he was unable to continue making monthly contributions to second street and offered to deed mr palermo his partnership_interest by guitclaim deed dated date mr mcdaniel transferred his interest in the second street real_property to george palermo architect inc on date mr mcdaniel assigned his interest in second street to george palermo architect inc at the time of that assignment mr mcdaniel's capital_account balance in second street was a negative balance in the amount of dollar_figure negative capital_account balance by corrective guitclaim deed dated date mr mcdaniel transferred his interest in the second street real_property to the part-- nership although mr mcdaniel had transferred his interest in the second street real_property and assigned his partnership_interest mr mcdaniel continued to see mr palermo on a daily basis throughout the years at issue mr mcdaniel did not receive an oral release or a written release in date with respect to any of second street's obligations including the second street loan when he quit-- claimed his interest in the second street real_property and assigned his partnership_interest to george palermo architect inc nor did he receive any such release at any other time during mr parker one of second street's general partners commenced a bankruptcy proceeding under chapter in the bankruptcy court for the middle district of florida tampa division on date that court granted mr palermo relief from the automatic_stay provisions of u s c sec_362 a in mr palermo brought an action against mr parker to dissolve second street the balloon payment required by the terms of the note came due on date that payment was not made and mr palermo met during with personnel of nationsbank about possible refinancing of the second street debt he also met with joseph m martens mr martens who was employed by amresco institutional inc amresco nationsbank's agent and who became responsible for the management of the second street loan sometime during the first six months of hereinafter we shall refer collectively to nationsbank and amresco as nations-- bank amresco or the bank the topic of mr mcdaniel's liability with respect to the second street loan did not arise in mr palermo's discussions during with personnel of nations-- bank amresco even though the note had matured on date mr martens recommended in date that the bank not take any_action with respect to it until completion of mr parker's bankruptcy proceeding that was because under the proposed bankruptcy plan relating to mr parker mr parker's interest in the second street real_property was to be transferred to mr palermo and the bank considered mr palermo to be a valued customer who had sufficient liquidity and personal income to support the debt service on the second street loan nationsbank amresco adopted mr marten's recommendation and decided to bill second street for interest only monthly pay- ments of interest only continued to be made by mr palermo the bank did not notify mr mcdaniel or ms mcdaniel of the failure -- - by second street to make the balloon payment due on date or the arrangement to make monthly payments of interest only throughout inter alia the period personnel of the bank prepared various internal documents written internal reports which were to be used inter alia to keep senior management of the bank informed and in which they described the status of any activity with respect to the note and inter alia the respective guaranties of that note by mr mcdaniel and by ms mcdaniel written internal reports dated date and date that were prepared by bob thomas of nations-- bank amresco listed mr mcdaniel and ms mcdaniel as guarantors of the second street loan indicated that mr mcdaniel was no longer a partner in second street contained financial analyses of mr mcdaniel and ms mcdaniel based on the most recent f1i- nancial statements that they provided to the bank and stated that the bank will not release mcdantel's and parker's guarantees even though they provide no fallback however parker could be discharged in bankruptcy based on palermo's liquidity and net_worth he is capable of servicing the debt irrespective of the occupancy of the buildings a written internal report dated date that was prepared by mr martens listed mr mcdaniel and ms mcdaniel as guarantors of the second street loan indicated that mr mcdaniel was no longer a partner in second street contained financial analyses of mr mcdaniel and ms mcdaniel based on the most recent f1i- nancial statements that they provided to the bank and stated that the bank will not release mcdaniel's and parker's guar- antees in a written internal report dated date mr martens recommended that the second street loan remain in so-called accrual status pending completion of mr parker's bankruptcy proceeding that report stated in pertinent part the loan has matured guarantor parker has filed a personal chapter bankruptcy the reorganization plan has not yet been confirmed the plan proposes to give parker's interest in the subject property to the other remaining guarantor palermo palermo intends to dissolve partnership and refinance loan upon final approval of the bankruptcy court the general bank has indicated a desire to retain the loan and they consider palermo to be a desirable banking customer however the general bank will not take the loan until parker's bankruptcy has been resolved and parker removed from the debt the loan will remain past due pending com-- pletion of parker's bankruptcy the guarantor palermo has significant liquidity and personal income to support any operating deficiency the other guarantor parker provides no support to the loan because of his impending bankruptcy following the final resolution of parker's bankruptcy palermo will receive sole ownership of the subject property this action is expected to be completed palermo has strong financial capacity to per- sonally support the loan the general bank has in- dicated a desire to retain palermo individually and will likely refinance the loan and take it back into their portfolio once parker has been removed from the relationship written internal reports dated date and date that were prepared by mr martens continued to list mr mcdaniel and ms mcdaniel as guarantors of the second street loan indicated that mr mcdaniel was no longer a partner in second street and contained financial analyses of mr mcdaniel and ms mcdaniel based on the most recent statements that they provided to the bank in the written internal report dated date mr martens stated that mr palermo continues to pay interest on the matured note and has agreed to pay all delinquent real_estate_taxes upon renewal of the loan as was true of the written internal reports dated date date date and date the written internal report dated date discloses that the bank was eval- uating petitioners' assets as a possible collection source throughout the duration of the second street loan nations- bank amresco affirmatively decided not to and did not discharge mr mcdaniel from his liability to the bank as a guarantor of that loan after having waited for about a year in order to permit mr parker's bankruptcy matter to be resolved and it having been resolved in early the bank finally lost patience with respect to the second street loan on date mr martens on behalf of nationsbank amresco sent a letter to mr palermo date letter demanding payment of the second street loan the date letter notified mr palermo that the note was in immediate default that the bank was giving second street days within which to cure the default and that if the obligations under that note were not fully satisfied by date the bank intended to accelerate all sums due there- under and to commence collection activity after having received the date letter mr palermo gave it to mr mcdaniel and asked him to respond to it by letter dated date mr mcdaniel informed mr martens that mr palermo had arranged for alternative financing that was expected to close no later than date and requested that no action be taken by nationsbank amresco until that date in order to refinance the second street debt to the bank around date mr palermo asked northern trust bank of florida n a northern trust to approve a dollar_figure loan to second street whose general partners since date were mr palermo and george palermo architect inc during the negotiations in with northern trust northern trust did not solicit any financial information or personal guaranties or other agreements from mr mcdaniel or from mr parker the collateral for the loan by northern trust to the partnership was to be the second street real_property mr palermo's unconditional guaranty of that loan and mr palermo's pledge of certificates of deposit in the amount of dollar_figure northern trust decided to structure the loan from it to second street as a purchase by it from nationsbank amresco of the note on date northern trust acquired the note from nationsbank amresco for dollar_figure which amount was the sum of the outstanding principal balance of dollar_figure and the accrued unpaid interest of dollar_figure which were due under that note on the same date a replacement promissory note replacement note in the amount of dollar_figure payable to northern trust was executed on behalf of second street by mr palermo as a general_partner and by mr palermo as president of george palermo architects inc the other general_partner of second street the replacement note replaced the note of second street to the bank the first page of the replacement note stated that it had an effective date of date and an execution date of date all of the other documents relating to the replacement note issued by second street to northern trust contained the date of date or a later date and none of them contained the date of date at a time not disclosed by the record an account of a type not disclosed by the record account was established for pe- titioners' daughter holly mcdaniel to be used for her college education the sources of the funds in that account were mr -- - mcdaniel ms mcdaniel and mr mcdaniel's father another source for the funds in that account was a mutual_fund that mr mcdaniel established for holly mcdaniel shortly after she was born mr mcdaniel and ms mcdaniel managed the account that was established for holly mcdaniel during whenever holly mcdaniel needed funds an amount of money would be transferred from the account to her checking account petitioners filed a joint tax_return return for sometime after date second street filed and issued to mr mcdaniel a schedule_k-1 partner's share of income credits deductions etc for which reported that mr mcdaniel had a separately_stated long-term_capital_gain of dollar_figure petition- ers did not report that gain in their return instead petitioners included form_8082 notice of inconsistent treatment or amended_return form with their return in that form petitioners reported that second street had incorrectly reported mr mcdaniel's negative capital_account balance as a long-term_capital_gain petitioners attached the following explanation to the form_8082 that they filed with their return during robert s mcdaniel jr and second street partnership agreed that mr mcdaniel would no longer be required to make additional capital contribu- tions to the partnership in exchange for mr mcdaniel giving up hi sec_25 interest in the partnership mr mcdaniel remains contingently liable for partnership liabilities his share of which is reported on the -- - schedule_k-1 as dollar_figure most of this liability bal- ance is represented by a first mortgage loan held by a bank for which partnership real_property is pledged the partners including mr mcdaniel personally signed the loan agreement for which they have joint and sev- eral liability the bank has not released mr mcdaniel from his obligation under the loan agreement at the time of mr mcdaniel's agreement with the partnership as described above he had a negative capital_account balance of dollar_figure his negative capital_account balance was incorrectly reported by the partnership on his schedule_k-1 as a long-term_capital_gain mr mcdaniel believes that the correct treatment of his negative capital_account balance on his schedule_k-1 is to report the dollar_figure on line j box d with- drawals and distributions the partnership's incorrect assumption that his negative capital_account balance results in long-term_capital_gain is inappropriate inasmuch as mr mcdaniel continues to be contingently liable for dollar_figure in partnership liabilities at such time that mr mcdaniel's share of partnership liabilities are repaid by the partnership or otherwise settled the appropri- ate tax treatment of mr mcdaniel's negative capital_account balance on withdrawal from the partnership can be determined petitioners filed their return sometime after date petitioners filed their return sometime after date in their return petitioners erroneously claimed a dependency_exemption for their daughter holly mcdaniel petitioners did not report any income attributable to mr mcdaniel's negative capital_account balance in their return their return or any other return that they filed respondent issued a notice_of_deficiency notice to pe- titioners for their taxable years and in that notice respondent determined inter alia that petitioners realized long-term_capital_gain in the amount of dollar_figure for which resulted from the reduction in petitioners' share of the second street loan and that petitioners are liable for and for the accuracy-related_penalty under sec_6662 a opinion petitioners bear the burden of proving that respondent's determinations in the notice are erroneous see rule a 290_us_111 the parties agree that petitioners must recognize dollar_figure of long-term_capital_gain pursuant to sec_752 sec_731 and sec_741 for the year in which mr mcdaniel was relieved of his liability as a guarantor of the second street loan the parties disagree as to the year in which mr mcdaniel was relieved of that liability petitioners contend that mr mcdaniel was discharged in from his liability as a guarantor of the second street loan respondent contends that he was discharged from that liability in in support of their position petitioners rely on fla stat ann sec and west repealed effective jan -- - section of the florida statutes annotated section provides in pertinent part ehffect of dissolution on partner's existing liability -- the dissolution of the partnership of itself does not discharge the existing liability of any part- ner a partner is discharged from any existing liability upon dissolution of the partnership by an agreement to that effect between himself the part- nership creditor and the person or partnership con- tinuing the business the agreement may be inferred from the course of dealing between the creditor having knowledge of the dissolution and the person or part-- nership continuing the business when a person agrees to assume the existing obligations of a dissolved partnership the partners whose obligations have been assumed shall be discharged from any liability to any creditor of the partnership who knowing of the agreement consents to a material alteration in the nature or time of payment of the obligations petitioners maintain that this is a situation in which the application of florida statute and are necessary to allow some fairness to petitioners who seek to offset income from the relief of liabilities with losses_incurred in tax_year while the fact that petitioners incurred losses in explains why they are taking the position that they must recognize the gain in question for that year that fact is irrelevant to our resolving the issue presented see fla stat ann sec west we turn initially to petitioners' position under section because they address that position first on brief there are three requirements prescribed by that provision in order to come within its terms a person must agree to assume the existing obligations of a dissolved partnership the creditor of that partnership must know of the agreement by a person to assume the existing obligations of a dissolved partnership and such creditor must consent to a material alteration in the nature or time of payment of those obligations with respect to the first requirement petitioners contend that in mr palermo agreed to assume mr mcdaniel's share of the partnership obligations in support of that contention petitioners rely on mr mcdaniel's testimony mr mcdaniel testified on the one hand that he could not remember the discussion that he had had with mr palermo regarding the part- nership's liabilities and on the other hand that mr palermo was to assume my share of the partnership obligations we found mr mcdaniel's testimony regarding mr palermo's alleged assumption of mr mcdaniel's share of the liabilities of second street to be inconsistent and not helpful we also found mr palermo's testimony on this matter to be inconsistent and not helpful mr palermo testified that he believed that what he and mr mcdaniel agreed to in was that mr palermo was to assume mr mcdaniel's interest in second street and the responsibilities - - of the partnership which mr palermo defined as the management of the partnership the financial obligations the management of the partnership basically taking over his partnership_interest mr palermo admitted during his testimony that there was never any written release and he did not recall any oral release of mr mcdaniel from the obligations of second street consis-- tently mr palermo gave the following testimony about the second street loan it don't think that ever came up as a specific topic our relationship was very informal and i looked at this as an opportunity to obtain a larger interest in the partnership which would allow me to manage it better inconsistently mr palermo further testified that he did not expect mr mcdaniel to pay any obligations concerning the part- nership we are not persuaded from the testimony of mr mcdaniel and mr palermo that during mr palermo agreed either orally or in writing to assume mr mcdaniel's liability as a guarantor of the second street loan and that either mr mcdaniel or mr palermo believed that mr mcdaniel was in fact discharged from that liability in this regard it is signifi- cant that other general partners of second street who terminated their respective interests in that partnership during the mid-to- late 1980's received express releases by the partnership's creditors from any liability for the obligations of the part-- nership in addition as respondent points out mr mcdaniel has been specializing in real_estate law since and must have known that in order to be relieved of his share of the part- nership's liabilities he had to obtain from the bank a formal release of his liability as a guarantor of the second street loan the most favorable interpretation of the testimony of mr mcdaniel and mr palermo would be that they merely assumed that if mr palermo were to receive mr mcdaniel's share of the partnership assets mr palermo should pay the partnership obligations such an assumption does not satisfy the requirement of section that a person agrees to assume the ex- isting obligations of a dissolved partnership on the instant record we find that petitioners have failed to meet their burden of showing that mr palermo agreed to assume mr mcdaniel's share of the obligations of second street we further find on that record that petitioners have failed to establish that the first requirement of section ie that a person agrees to assume the existing obligations of a dissolved partnership is satisfied assuming arguendo that we had found that mr palermo agreed to assume mr mcdaniel's share of the obligations of second street petitioners also must show under section that nationsbank amresco knew of that agreement in petitioners admit that there was no testimony that nationsbank was told that palermo was assuming the existing obligations of the partner- ship however petitioners assert that the bank knew palermo was shouldering the obligation to pay the partnership obligations after mcdaniels sic removed himself from the partnership in support of their position petitioners point inter alia to several of the written internal reports including those dated date date date and date respondent contends that there is no evidence that the bank was aware on sic any discharge of petitioners' liability in we agree with respondent although petitioners are correct that the bank knew in that mr palermo was sshouldering the obligation to pay the note that fact does not establish knowledge on the part of nationsbank amresco that mr palermo assumed mr mcdaniel's partnership obligations nor do the written internal reports show that the bank was aware of any agreement by mr palermo to assume mr mcdaniel's partnership obligations to the contrary those reports and the testimony of mr martens who was responsible for the management of the second street loan during most of and during until it was paid off in date establish that nationsbank amresco did not release mr mcdaniel from his guaranty of that loan in addition when questioned about whether the bank officials were aware of his agreement with mr mcdaniel mr palermo testified t believe that through the process of the parker bankruptcy and our negotiations they were aware that i was the chief partner and i had purchased mr mcdaniel's interest such testimony does not establish that nationsbank amresco was aware of any assumption by mr palermo of mr mcdaniel's partnership obliga- tions on the present record we find that petitioners have failed to meet their burden of showing that nationsbank amresco knew of any assumption by mr palermo of mr mcdaniel's partnership obligations we further find on that record that petitioners have failed to satisfy their burden of showing that they comply with the requirement of section that a creditor of a partnership which is dissolved know of any agreement by a person to assume that partnership's existing obligations petitioners have also failed to persuade us on the instant record that the third and last requirement under section is satisfied that is because they have failed to show that nationsbank amresco consented during to a material alteration in the nature or time of payment of the note on the record before us we reject petitioners' contention that nationsbank made a material alteration in the time of payment of the partnership loan by not insisting on a lump sum payment of principal on date but allowing the payment of interest only the express terms of the note the second street mortgage relating thereto and mr mcdaniel's guaranty the first two of which were signed by mr mcdaniel as a general_partner of second street and the last of which was signed by him individu- ally permitted the bank to extend the time of payment under that note the express terms of mr mcdaniel's guaranty provide that his obligations as a guarantor of the note are to be unaf- fected by inter alia the bank's extension of the time of payment of that note moreover under florida law the extension of the time for payment of a loan is not a material alteration of the terms of the loan in anderson v trade winds enters corp so 2d fla dist ct app the district_court of appeal for the fourth district of florida stated the individual appellees answers plead that their liability as guarantors was discharged by extensions of time for payment which the holder of the note accorded the maker the evidence indicates that the note went into default when the first installment was due thereafter instead of bringing immediate suit on the note partial payments were accepted the evidence does not indicate however that the holder and maker of the note legally modified the latter's obligation under the note the extensions of time were gratuitous indulgences to avoid litigation such extensions therefore did not affect the guarantors' rights against the maker of the note and therefore did not discharge their liability as guarantors in the instant case the decision by nationsbank amresco not to notify second street in writing that the note was in default until about a year after second street failed to make the balloon payment that was due on date did not constitute a material alteration of the obligations under that note nor did that decision have any effect on the obligations of mr mcdaniel as a guarantor of the note on the instant record we find that there was no ma- terial alteration in the nature or the time of payment of the note and that the bank did not consent to any such alteration we further find on that record that petitioners have failed to establish that mr mcdaniel was discharged in from his guaranty of the second street loan under section we turn next to petitioners' position that mr mcdaniel was discharged in from his guaranty under section under that provision petitioners must show that mr mcdaniel was discharged from his guaranty to the bank by an agreement to that effect among himself the bank and mr palermo we have found that petitioners have not met their burden of establishing that mr palermo agreed to assume mr mcdaniel's share of the part- the bank made that decision because of the pending bankruptcy proceeding of mr parker a general_partner of second street and another guarantor of the second street loan and the desire of nationsbank amresco to give mr palermo a valued customer the opportunity to come into compliance with the loan terms as soon as mr parker's bankruptcy proceeding was resolved even if the terms of the loan had been altered as noted above under the terms of his guaranty mr mcdaniel's obligation as a guarantor of the second street loan would not have been affected by any such alteration - - nership obligations petitioners contend however that an agreement in among mr mcdaniel the bank and mr palermo to release mr mcdaniel from his guaranty can be inferred from the course of dealing between the bank and palermo having knowl- edge that mcdaniels sic was no longer a partner petitioners point to inter alia the following in an effort to support that contention the bank did not notify mr mcdaniel that the partnership had not timely made the balloon payment that was due on date under the note the bank did not notify mr mcdaniel or second street that the note was in default during the bank materially changed the terms of the note and relinquished its right to receive the balloon payment the topic of mr mcdaniel's liability with respect to the note did not arise in discussions during between mr palermo and personnel of the bank and the written internal reports of the bank that were prepared during show that the bank understood that mr mcdaniel was discharged from his liability as a guarantor of the second street loan on the record before us we reject petitioners' position that an agreement in among mr mcdaniel the bank and mr palermo to release mr mcdaniel from his liability as a guarantor of the note may be inferred within the meaning of section from the course of dealing during that year between mr palermo and the bank the foregoing points on which pe- titioners rely are not established by the record and or are irrelevant to a determination of whether such an agreement may be so inferred we note initially that the bank had no duty to notify mr mcdaniel as a guarantor of the note that the partnership had not timely made the balloon payment under that note nor was the bank required to notify mr mcdaniel as a guarantor of any default under the note furthermore contrary to petition- ers' contention the bank exercised its right under the note to delay collection of the balloon payment and did not materially change the terms of or forgo its right to receive the balloon payment under that note indeed after the bank notified second street in date that the second street loan was in default the partnership obtained financing from northern trust which it used in date to pay off that loan in addition mr palermo's testimony that the topic of mr mcdaniel's liability did not arise in his discussions during with personnel of it is noteworthy that mr palermo did inform mr mcdaniel that the balloon payment had not been timely made at least some time shortly before mr mcdaniel wrote mr martens on date with respect to the date letter that mr martens had sent to mr palermo informing him that nationsbank amresco considered the note to be in default since mr mcdaniel continued to see mr palermo on a daily basis throughout the years at issue after he assigned his partnership_interest to mr palermo in date we believe that it is likely that mr mcdaniel was aware well before date that second street had not made the balloon payment - - nationsbank amresco does not establish as petitioners assert that there was a clear inconsistency between mr mcdaniel's guaranty and later conduct by nationsbank amresco moreover petitioners concede that unlike the other partners who withdrew from second street during the mid-to-late 1980's and each of whom received from the creditor bank of second street an express release from his her liability for the partnership obligations to such bank mr mcdaniel did not obtain an express release by nationsbank amresco from his guaranty of the second street loan finally contrary to petitioners’ contention the written inter- nal reports of the bank that were prepared during and were consistent with the written internal reports prepared during those reports show that throughout nations- bank amresco considered mr mcdaniel to be a guarantor of the note indeed as late as date the bank was evaluating the assets of inter alia mr mcdaniel as a guarantor of the second street loan and mr martens testified that the bank affirmatively decided not to discharge him from that guar- anty significantly the u s court_of_appeals for the eleventh circuit to which an appeal in this case normally would lie has considered whether pursuant to section a guarantor of a loan was discharged from his guaranty see 956_f2d_242 11th cir vacating and remanding - - tcmemo_1990_492 in weiss the taxpayer robert b weiss mr weiss entered into a partnership_agreement in date with three other individuals hillman group partners for the purpose of purchasing and operating a motel see id pincite in feb- ruary in connection with the financing of that partnership hillman group weiss partnership mr weiss personally guar- anteed the participation of flagship bank of tampa flagship in dollar_figure of a dollar_figure loan to the partnership from another bank see id on date because the hillman group weiss partnership needed an infusion of capital one of the hillman group partners requested mr weiss and the other partners to contribute additional capital to the partnership capital call all of the hillman group partners satisfied their share of that capital call but mr weiss did not see id asa result on date one of the hillman group partners notified mr weiss that the hillman group weiss partnership had acquired his partnership_interest on date pursuant to a provision in the hillman group weiss partnership_agreement that permitted such an acquisition if a partner failed to satisfy a capital call within days the commissioner of internal revenue had determined inter alia that because mr weiss was relieved of his partnership_liability on or before date he realized a short-term_capital_gain on his share of the hillman group weiss partnership liabilities for which he was no -- - longer responsible see id pincite after examining section the court_of_appeals stated no express or inferred agreement existed here there was no express agreement between weiss and the hillman group partners relieving weiss of liability flagship did not expressly release weiss from his personal guarantee and nothing in the course of dealings be- tween the hillman group and flagship permits the in- ference that flagship released weiss from his personal guarantee because the tax_court did not indicate what course of dealings showed that weiss was relieved of liabil- ity we suppose that flagship's extension of a dollar_figure line of credit to the hillman group somehow influenced the tax_court but this credit extension is in no way inconsistent with the fact that flagship still consid- ered weiss personally liable on his guarantee of the loan participation without a clear inconsistency between the written guarantee and later conduct by flagship we see no reason to infer that weiss had been discharged from his obligation pursuant to the guaran- tee for example we might decide that weiss was relieved from his liability by the course of dealings if without expressly releasing weiss flagship had substituted a new written guarantee from the hillman group or one of its members after weiss' partnership_interest was terminated or for another example we might also have decided that weiss was released if in the course of dealings flagship had been forced to recover on their loan participation and sought recovery only from the hillman group and not from weiss but here nothing in the record shows that flagship had released weiss from his personal guarantee id pincite petitioners attempt to distinguish weiss they contend that weiss did not present a situation such as the instant case where the loan became due and the payment was changed from a balloon payment to payment of interest only as discussed above we reject petitioners' position that the terms of the note were materially altered and the payment under that note was changed from a balloon payment to a payment of interest only we conclude that petitioners have failed in their attempt to distinguish weiss v commissioner supra from the present case on the record before us we find that petitioners have failed to carry their burden of showing that mr mcdaniel was discharged in from his guaranty of the second street loan under section in contrast to the course of dealings between mr palermo and nationsbank amresco during their course of dealings during supports respondent's position that mr mcdaniel was released in from his guaranty of the second street loan the bank notified mr palermo in the date letter that the note was in default mr mcdaniel wrote to nationsbank on date in order to request on behalf of second street that the bank forbear from taking any_action with respect to that default until date mr palermo was able to obtain even if petitioners had established the distinction that they allege between the instant case and 956_f2d_242 11th cir vacating and remanding tcmemo_1990_492 we would find any such distinction to be irrelevant to our determination of whether it could be inferred from the course of dealings during between mr palermo and nationsbank amresco that mr mcdaniel was discharged in that year from his guaranty of the note alternative financing for second street from northern trust on date northern trust acquired the note from nationsbank amresco for dollar_figure which amount was the sum of the outstanding principal balance of dollar_figure and the accrued unpaid interest of dollar_figure which were due under that note on the same date a replacement note payable to northern trust in the amount of dollar_figure was executed on behalf of second street by mr palermo as a general_partner and by mr palermo as president of george palermo architects inc the other general_partner of second street the replacement note replaced the note of second street to the bank the collateral for the replacement note was the second street real_property mr palermo's unconditional guaranty and mr palermo's pledge of certificates of deposit in the amount of dollar_figure northern trust did not solicit or obtain from mr mcdaniel any guaranty or other agreement by him to be liable contingently or otherwise with respect to the replacement note issued by second street to northern trust based on our examination of the entire record in this case we find that petitioners have failed to show that mr mcdaniel was discharged in from his guaranty of the second street loan we further find on that record that petitioners have - - failed to show that mr mcdaniel was not discharged in from that guaranty ’ sec_6662 imposes an addition_to_tax egqual to percent of the underpayment_of_tax attributable to inter alia negligence or disregard of rules or regulations under sec_6662 b for purposes of sec_6662 the term neg- ligence includes any failure to make a reasonable attempt to comply with the code and disregard includes any careless reckless or intentional disregard see sec_6662 neg- ligence has also been defined as a lack of due care or a failure to do what a reasonable person would do under the circumstances see 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir 85_tc_934 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion see sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circum-- ’ we have considered all of the contentions of petitioners that are not discussed herein and we find them to be without merit and or irrelevant stances including the taxpayer's efforts to assess his or her proper tax_liability and the knowledge and experience of the taxpayer see sec_1_6664-4 income_tax regs as we understand petitioners' position they contend that they are not liable for for the accuracy-related_penalty under sec_6662 with respect to petitioners' underpayment_of_tax for that year that is attributable to their failure to report in their return long-term_capital_gain of dollar_figure and their erroneously claiming in that return a dependency_exemption for their daughter holly mcdaniel petitioners make no argument with respect to that position in their opening brief in their reply brief they assert the respondent has taken the position that all the adjustments made by the agent are the result of neg- ligence of the petitioners specific acts of negli- gence have not been shown negligence penalties should not be assessed against the petitioners petitioners not respondent have the burden of proving that respondent's determinations in the notice including the de- terminations under sec_6662 are erroneous see rule a on the record before us we find that petitioners have failed to satisfy that burden accordingly we sustain respondent's determinations under sec_6662 for with respect to petitioners concede respondent's determinations under sec_6662 with respect to the other items that result in petitioners' underpayment for each of the years at issue petitioners' underpayment_of_tax for that year that is attribut-- able to their failure to report in their return long-term_capital_gain of dollar_figure and their erroneously claiming in that return a dependency_exemption for their daughter holly mcdaniel to reflect the foregoing and the concessions of petitioners decision will be entered for respondent
